DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-18 are pending in the application.

Drawings
The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “14ca”, “14cb” and “14cc” (see parag. 0039).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ref. no. “16” (see Fig. 1); “A12” and “A14” (see Fig. 2); “3”, “30”, “32”, “34” and “36” (see Fig. 3).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because ref. no. “18a” has been used to designate both “one end 18a of strap 18” (see parag. 0034) and “straps 18a of the first configuration” (see parags. 0043 and 0044).  Further, ref. no. “18b” has been used to designate both the “other end 18b” of strap 18 (see parag. 0034) and straps of the “second configuration 18b” (see parag. 0043).
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Re Claim 14:  Claim 14 claims “[a]n aircraft landing gear assembly or an aircraft” (emphasis added) that includes “one or more assemblies according to claim 1”.  However, claim 1 already requires an “aircraft landing gear assembly”.  Accordingly, if claim 14 is not recited to positively require an “aircraft”, then it has the exact same scope as claim 1.
	Clarification and correction are required. 
	Re Claim 18:  Claim 18 sets forth an arrangement of the “first flexible straps” and the “second flexible straps” that is already required in lines 13-19 of claim 1 and thus do not further limit claim 1, from which claim 18 depends.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,683,085.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of U.S. Patent No. 10,683,085.
	Re Claim 1:  Instant claim 1 is anticipated by claim 1 of U.S. Patent No. 10,683,085.  The only difference between the claims are as follows:
Instant claim 1, in the 4th and 5th paragraphs of the body, requires that the first/second flexible straps are “coupled” to the first/second sides of the first/second body, whereas claim 1 of U.S. Patent No. 10,683,085 requires that the first/second flexible straps are “attached” to the first/second sides of the first/second body.  These is no patentable difference between these claim terms.
Instant claim 1, in the 7th paragraph of the body, requires that “the respective planar central portions react compressive loads along the first body and the second body when the first body and the second body are aligned”, which is th paragraph of the body of claim 1 of U.S. Patent No. 10,683,085, which requires that “the respective planar central portions contact one another when the first body and the second body are aligned to support (i.e. react) compressive loads along the first body and the second body”.
Re Claim 2-14:  Instant claims 2-14 are anticipated by claims 2-14, respectively, of U.S. Patent No. 10,683,085.  
Re Claim 15:  Instant claim 15 is anticipated by claim 18 of U.S. Patent No. 10,683,085.  
Re Claim 16-18:  Instant claims 16-18 are anticipated by claims 15-17, respectively, of U.S. Patent No. 10,683,085.  

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to an “aircraft” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.
It is respectfully noted that the limitations related to the “aircraft” and the “aircraft landing gear” amount a recitation of what the “first body” and the “second body” are named or their intended use therewith. These limitations do not directly add any specific structure required of each “first body” and “second body”, which only require “a respective first side, a respective second side and a respective bearing face extending between the respective first side and the . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren (US Patent 6,910,304).
	Re Claim 1:  Warren (see Fig. 18) discloses an aircraft landing gear assembly comprising: 
a first body (202; Fig. 18) having a respective first side (for example, the right-hand side; see annotated Fig. 18 below), a respective second side (for example, the left-hand side; see annotated Fig. 18 below) and a respective bearing face (at the lower edge where the hinge 211 is formed) extending between the respective first side and the respective second side; 
a second body (204) having, at a first end (the upper end, in the orientation of Fig. 18) thereof, a respective first side (the right-hand side), a respective second side (the left-hand side) and a respective bearing face (at the upper edge where the hinge 211 is formed) extending between the respective first side and the respective second side, the second body being positioned relative to the first body such that the respective bearing faces are adjacent to one another and the respective first side of each body is closer to the respective first side of the other body than it is to the respective second side of the other body (see Fig. 18); and 

one or more first flexible straps (A) arranged in a first configuration in which the first flexible straps are attached to the first side of the first body (202) and attached to the second side of the second body (204); and 
one or more second flexible straps (B) arranged in a second configuration in which the second flexible straps are attached to the second side of the first body (202) and attached to the first side of the second body (204), the first flexible straps and the second flexible straps being arranged in parallel across the joint; 
wherein each bearing face has a respective planar central portion (see annotated Fig. 18 below) that is flanked on either side by a respective curved end region (see annotated Fig. 18 below) that extends away from the opposite body to define a respective convex outer rolling surface, and the joint is configured such that: 
the respective planar central portions react compressive loads (at least indirectly through the straps A and B) along the first body (202) and the second body (204) when the first body and the second body are aligned (see Fig. 18), 
the respective convex outer rolling surfaces of the first body (202) react loads (at least indirectly through the straps A and B) applied to them by the second body (204) during the rotational movement (for example, see the arrows indicating rotational movement in Fig. 18) between the bodies in the movement plane, and 
the respective convex outer rolling surfaces of the second body (204) react loads (at least indirectly through the straps A and B) applied to them by the first body (202) during the rotational movement (for example, see the arrows 
such that a point of contact between the first body and the second body moves along curves of the respective curved end regions during the rotational movement between the bodies in the movement plane.

    PNG
    media_image1.png
    423
    580
    media_image1.png
    Greyscale

Re Claim 5:  Warren (see Fig. 18) discloses an aircraft landing gear assembly, wherein the respective planar central portions (see annotated Fig. 18 above) are orthogonal with respect to a central axis of the respective body (202, 204) such that the joint is configured to support axial loading when the first body and the second body are axially aligned (see Fig 18).
Re Claim 6:  Warren (see Fig. 18) discloses an aircraft landing gear assembly, wherein the bearing face of the first body (202) and the bearing face of the second body (204) are opposingly tapered to define a 'V' shaped space (see the space at ref. no. 211 between straps A and B) between them when the first body and the second body are axially aligned (see Fig. 18) such that the joint is configured to support axial loading when the first body and the second body are over center.
Re Claim 14:  Warren (see Fig. 18) discloses an aircraft landing gear assembly or an aircraft (see note related to this limitation above) including one or more assemblies according to claim 1 (see rejection of claim 1 above).
Re Claim 18:  Warren (see Fig. 18) discloses an aircraft landing gear assembly, wherein the one or more first flexible straps (A; Fig. 18) are attached to the first side of the first body (2020 and attached to the second side of the second body (204); and the one or more second flexible straps (B; Fig. 18) attached to the second side of the first body (202) and attached to the first side of the second body (204).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US Patent 6,910,304), as applied to claims 1, 5-6, 14, and 18 above, and further in view of Marissen (US Patent Application Publication 2012/0150309).
	Re Claims 2-4:  Warren (see Fig. 18) discloses an assembly significantly as claimed except wherein the flexible coupling comprises a first strap pair and a second strap pair, each of the first strap pair and the second strap pair comprising one of the first flexible straps and one of the second flexible straps, the first strap pair being located adjacent to a first edge of one of the bearing faces and the second strap pair being located adjacent to a second edge of the one of the bearing faces (as is required by claim 2); wherein the flexible coupling comprises one or more further straps between the first strap pair and the second strap pair (as is required by claim 3); and wherein the one or more first flexible straps and the one or more second flexible straps are arranged in an alternating pattern across the joint (as is required by claim 4).
Marissen teaches the use of an assembly (see Fig. 5C) comprising two bodies (10, 20) and a flexible coupling (30), and further wherein the flexible coupling comprises a first strap pair and a second strap pair (see annotated Fig. 5c below), each of the first strap pair and the second strap pair comprising one of first flexible straps of a first configuration and one of second flexible straps of a second configuration, the first strap pair being located adjacent to a first edge of one of the bearing faces and the second strap pair being located adjacent to a second edge of the one of the bearing faces; wherein the flexible coupling comprises one or more further straps (see annotated Fig. 5c below) between the first strap pair and the second strap pair; and wherein the one or more first flexible straps and the one or more second flexible straps are arranged in an alternating pattern across the joint (see Fig. 5c).  
Marissen teaches that the flexible hinge members allow for repeated bending with low wear (Paragraph 0034, Lines 5-7), which when adding a further strap would increase the life of the hinge assembly even further. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Warren such that the flexible coupling comprises a first strap pair and a second strap pair, each of the first strap pair and the second strap pair comprising one of the first flexible straps and one of the second flexible straps, the first strap pair being located adjacent to a first edge of one of the bearing faces and the second strap pair being located adjacent to a second edge of the one of the bearing faces (as is required by claim 2); wherein the flexible coupling comprises one or more further straps between the first strap pair and the second strap pair (as is required by claim 3); wherein the one or more first flexible straps and the one or more second flexible straps are arranged in an alternating pattern across the joint (as is required by claim 4), as taught by Marissen, for the purpose of increasing the life of the assembly during repeated bending.

    PNG
    media_image2.png
    483
    516
    media_image2.png
    Greyscale

Re Claim 12:  Warren, as discussed for claim 1 above, discloses an assembly significantly as claimed except it does not explicitly disclose wherein the first flexible straps and the second flexible straps are formed from flexible fibre reinforced composite material.
Marissen teaches the use of an assembly comprising flexible hinge members (30) comprised of High Performance Poly Ethylene (HPPE) fibers that allow the members to be bent as needed (Paragraph 0053, Lines 3-9). Further, Marissen teaches that the flexible hinge members allow for repeated bending with low wear (Paragraph 0034, Lines 5-7). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Warren such that the first flexible straps and the second flexible straps are formed from flexible fibre reinforced composite material, as taught by Marissen, for the purpose of allowing for bending of the straps as needed with low wear.
In addition, Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Warren (US Patent 6,910,304), as applied to claims 1, 5-6, 14, and 18 above, and further in view of Abrahamson (US Patent 7,515,385).
	Re Claim 7:  Warren, as discussed for claim 1 above, discloses an assembly significantly as claimed except wherein the bearing face of one or each body includes a respective channel for each flexible strap, the channel or channels for each strap being configured to define a depth which corresponds to the thickness of the strap to house the strap when the bearing faces of the bodies are in contact with one another and wherein the bearing faces are configured to define respective prominent land regions between the channels that are arranged to engage corresponding opposite land regions when the bearing faces contact one another.
	Abrahamson teaches the use of an assembly (see Fig. 3) comprising two bodies (52, 54) and a flexible coupling (56) comprising at least one first strap (56), and further wherein a bearing face (60, 70) of one or each body (52, 54) includes a respective channel (66, 76) for each flexible strap, the channel or channels for each strap being configured to define a depth which corresponds to the thickness of the strap to house the strap when the bearing faces of the bodies are in contact with one another and wherein the bearing faces are configured to define respective prominent land regions (at 60, 70) between the channels that are arranged to engage corresponding opposite land regions when the bearing faces contact one another, for the purpose of nearly frictionless pivot bearing assembly.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Warren such that the bearing face of one or each body includes a respective channel for each flexible strap, the channel or channels for each strap being configured to define a depth which corresponds to the thickness of the strap to house the strap when the bearing faces of the bodies are in contact with one another and wherein the bearing faces are configured to define respective prominent land regions between the channels Abrahamson, for the purpose of reducing friction of the joint.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Warren (US Patent 6,910,304), as applied to claims 1, 5-6, 14, and 18 above, and further in view of Lee (US Patent Application Publication 2015/0255023).
Re Claim 8:  Warren, as discussed for claim 1 above, discloses an assembly significantly as claimed except wherein the first body and second body are each provided with one or more magnets arranged to define an attractive magnetic coupling across the joint between the bearing faces.
Lee teaches the use of an assembly comprising a foldable apparatus with two magnetic film areas (115A, 115B) at a joint thereof for providing self-alignment using the magnetic force (see Figure 5A; Paragraph 0048, Lines 1-7). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Warren, such that the first body and second body are each provided with one or more magnets arranged to define an attractive magnetic coupling across the joint between the bearing faces, as taught by Lee, for the purpose of providing self-alignment using the magnetic force of the magnets.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US Patent 6,910,304), as applied to claims 1, 5-6, 14, and 18 above, and further in view of Blake (US Patent 3,927,438).
Re Claim 9:  Warren, as discussed for claim 1 above, discloses an assembly significantly as claimed except wherein one or more of the first flexible straps are coupled at their end regions to adjacent respective one or more first flexible straps.
Blake teaches the use of an assembly comprising a first member (18; see Figure 3) having a plurality of first straps (18D) that are coupled at their end regions by a backing strip (20; see Figure 3) to maintain the spaced relationship of the straps and hingedly interconnect the first and second straps (Column 1, Lines 53-56). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Warren such that one or more of the first flexible straps are coupled at their end regions to adjacent respective one or more first flexible straps, as taught by Blake, for the purpose of maintaining the spaced relationship therebetween, and to hingedly interconnect the straps.
Re Claim 10:  Warren, as discussed for claim 1 above, discloses an assembly significantly as claimed except wherein one or more of the first flexible straps are coupled to respective second flexible straps at a middle region which in use is located between the bearing faces.
Blake teaches the use of an assembly comprising a first member (18) having a plurality of first straps (18D) with a central portion (18E) and apertures (18C) corresponding to a second member (12) having a plurality of second straps (12E) and apertures (12D) that allow interlocking between the two (see Figure 1) to prevent axial movement to any substantial amount between the two (Column 4, Lines 15-20). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Warren such that one or more of the first flexible straps are coupled to respective second flexible straps at a middle region which in use is located between the bearing faces, as taught by Blake, for the purpose of preventing substantial axial movement between the two.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US Patent 6,910,304), as applied to claims 1, 5-6, 14, and 18 above, and further in view of Ruoff (US Patent 4,558,911).
	Re Claim 11:  Warren, as discussed for claim 1 above, discloses an assembly significantly as claimed except it does not explicitly disclose that the second body comprises a second bearing face at a second end, and the assembly further comprises a third body attached to the second end of the second body by a second flexible coupling, as set forth in claim 11.
	Examiner notes that it has been held that duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) [see MPEP 2144.04].  In addition, it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Further, Ruoff teaches the use of an assembly (see Figs. 1-6) comprising a first body (11), a second body (13), a flexible coupling (formed of bands 15, 17, 19, 21, 23, 25, 27; Fig. 2) comprising one or more first flexible straps (for example, 15, 17) of a first configuration attached to a first side of the first body (11) and a second side of the second body (13), and one or more second flexible straps (for example, 19, 21) of a second configuration attached to a second side of the first body (11) and a first side of the second body (13), and 
further wherein the second body (13) comprises, at a second end thereof that is opposite the first end thereof, a second bearing face (at interface with the “3rd body”; see annotated Fig. 6 below) extending between the respective first side and the respective second side, and the assembly further comprises: a third body (see annotated Fig. 6 below) having a respective first side, a respective second side and a respective bearing face extending between the respective first side and the respective second side, the second and third bodies being positioned relative to one another such that the second bearing face of the second body is adjacent to the respective bearing face of the third body and the respective first side of each body is closer to 
for the purpose of forming an assembly that can pivot a multiple locations.

    PNG
    media_image3.png
    427
    442
    media_image3.png
    Greyscale

Warren the second body comprises a second bearing face at a second end, and the assembly further comprises a third body attached to the second end of the second body by a second flexible coupling, as set forth in claim 11, as taught by Ruoff, for the purpose of forming an assembly that can pivot a multiple locations.
Claim 13:  Warren, as discussed for claim 1 above, discloses an assembly significantly as claimed except it does not explicitly disclose wherein the first flexible straps and the second flexible straps are attached to the sides of the first body and the second body by couplings, at least some of which are arranged to permit the first flexible straps and the second flexible straps to be removed from one or both of the first body and the second body.
Ruoff teaches the use of an assembly (see Figs. 1-6) comprising a first body (11), a second body (13), a flexible coupling (formed of bands 15, 17, 19, 21, 23, 25, 27; Fig. 2) comprising one or more first flexible straps (for example, 15, 17) of a first configuration attached to a first side of the first body (11) and a second side of the second body (13), and one or more second flexible straps (for example, 19, 21) of a second configuration attached to a second side of the first body (11) and a first side of the second body (13), and further wherein the first flexible straps and the second flexible straps are attached to the sides of the first body and the second body by couplings (screws; see Fig. 1), at least some of which are arranged to permit the first flexible straps and the second flexible straps to be removed from one or both of the first body and the second body, for the purpose of attaching the flexible coupling in a manner that is secure, but is also easy to assemble/disassemble.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Warren such that the first flexible straps and the second flexible straps are attached to the sides of the first body and the second body by couplings, at least some of which are arranged to permit the first flexible straps and the second flexible straps to be removed from one or both of the first body and the second body, as taught by Ruoff, for .

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US Patent 6,910,304), as applied to claims 1, 5-6, 14, and 18 above, and further in view of Reber (US Patent Application Publication 2015/0034762).
Re Claim 15:  Warren discloses an aircraft landing gear assembly significantly as claimed (see the rejection of claim 1 above, which has a similar scope to claim 15).
Warren fails to explicitly disclose wherein the first body and the second body define a landing gear torque link, a landing gear side stay, or a landing gear lock stay, such that when the first and second body are aligned, they react landing loads.
Reber teaches the use of an aircraft landing gear assembly (100) comprising a first body (110) and a second body (120) configured to be connected to one another in a pivoting manner at a joint (140), and further wherein the first body and the second body define a landing gear torque link (comprising links 110 and 120, configured to receive a torque applied to the landing gear upon landing of the aircraft on the ground), a landing gear side stay, or a landing gear lock stay, for the purpose of providing a pivotable landing gear assembly for supporting an aircraft upon landing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Warren such that the first body and the second body define a landing gear torque link, a landing gear side stay, or a landing gear lock stay, such that when the first and second body are aligned, they react landing loads, as taught by Reber, for the purpose of providing a pivotable landing gear assembly for supporting an aircraft upon landing.
Re Claims 16-17:  Warren, as discussed for claim 1 above, discloses an assembly significantly as claimed except wherein the joint is arranged to be coupled to the underside of an claim 16); and/or wherein the joint is arranged to withstand and transfer landing loads directly or indirectly to the an airframe of an aircraft (as is required by claim 17).
Reber teaches the use of an aircraft landing gear assembly (100) comprising a first body (110) and a second body (120) configured to be connected to one another in a pivoting manner at a joint (140), and further wherein the joint is arranged to be coupled to the underside of an aircraft and configured to support the aircraft when the aircraft is on the ground; and wherein the joint is arranged to withstand and transfer landing loads directly or indirectly to the an airframe of an aircraft, for the purpose of providing a pivotable landing gear assembly for supporting an aircraft upon landing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Warren such that the joint is used in a landing gear assembly wherein the joint is arranged to be coupled to the underside of an aircraft and configured to support the aircraft when the aircraft is on the ground (as is required by claim 16); and/or wherein the joint is arranged to withstand and transfer landing loads directly or indirectly to the an airframe of an aircraft (as is required by claim 17), as taught by Reber, for the purpose of providing a pivotable landing gear assembly for supporting an aircraft upon landing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678